212 F.3d 383 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Michael J. Canino,    Defendant-Appellant.
No. 00-1192
In the  United States Court of Appeals  For the Seventh Circuit
Submitted April 27, 2000Decided May 10, 2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 87-40045--James L. Foreman, Judge.
Before Eschbach, Easterbrook, and Manion, Circuit  Judges.
Easterbrook, Circuit Judge.


1
Michael Canino is  serving a term of 26 years' imprisonment  following his conviction as a "kingpin" of a  continuing criminal enterprise that imported and  distributed many tons of marijuana. 21 U.S.C.  sec.848. See United States v. Canino, 949 F.2d  928 (7th Cir. 1991). In 1997 he filed a  collateral attack under 28 U.S.C. sec.2255. The  district court dismissed this as untimely, see  sec.2255 para.6, and we denied his application  for a certificate of appealability. Next Canino  filed a motion for relief under the version of  Fed. R. Crim. P. 35(a) applicable to offenses  that occurred before November 1, 1987. Canino was  indicted on September 29, 1987, so he is covered  by this old rule, which says that "[t]he court  may correct an illegal sentence at any time".  Canino contends that two cases decided after his  convictions make both his convictions and the  sentence based on them unlawful. See Rutledge v.  United States, 517 U.S. 292 (1996); Richardson v.  United States, 526 U.S. 813 (1999).


2
Former Rule 35(a) is limited to the correction  of an illegal sentence; it does not cover  arguments that the conviction is itself improper,  for such arguments must be raised under sec.2255.  See Hill v. United States, 368 U.S. 424, 430  (1962). Canino responds that Rule 35(a) permits  defendants to raise double-jeopardy objections to  their sentences and contends that because both  Richardson and Rutledge deal with the double  jeopardy clause Rule 35(a) supplies a remedy.  This is half right: old Rule 35(a) indeed  permitted district courts to entertain "at any  time" double-jeopardy objections to a sentence,  but Canino's objections do not concern his  sentence. He does not, for example, contend that  he was sentenced twice on the basis of a single  conviction. He believes that the convictions are  invalid because of a prior conviction in the  Eastern District of Pennsylvania, see United  States v. Canino, 1987 U.S. Dist. Lexis 4590 (E.D.  Pa. May 28, 1987), and therefore that sentences  based on these convictions are improper; but this  is exactly the kind of argument knocked out by  Hill, and properly so unless Rule 35(a) is to  subsume the entire law of collateral review and  nullify decisions such as Teague v. Lane, 489  U.S. 288 (1989), which limit the retroactive use  of constitutional novelties as the basis of  collateral attacks.


3
The district court recognized that former Rule  35(a) does not permit it to entertain the sort of  arguments Canino advances. Nonetheless, it  proceeded to consider and reject those arguments  on the merits. That was a mistake, for if Rule  35(a) does not authorize this proceeding (and it  does not), then it is nothing but a disguised  collateral attack--a second collateral attack,  which may not proceed without prior consent of  this court. Motions nominally under a Rule of  Criminal Procedure, but raising arguments within  the scope of sec.2255, must be treated as  collateral attacks and dismissed if the  petitioner has filed a prior collateral attack.  Romandine v. United States, 206 F.3d 731 (7th  Cir. 2000); United States v. Woods, 169 F.3d 1077  (7th Cir. 1999). Once the district court  concluded that this was not a proper Rule 35  motion, it was obliged to dismiss the application  for want of jurisdiction. Nunez v. United States,  96 F.3d 990 (7th Cir. 1996).


4
We have construed Canino's appellate brief as  an implied request for leave to commence a second  collateral attack, and so understood the request  is denied. He does not argue that either Rutledge  or Richardson is "a new rule of constitutional  law, made retroactive to cases on collateral  review by the Supreme Court, that was previously  unavailable." 28 U.S.C. sec.2255 para.8(2).  Moreover, a collateral attack based on Rutledge  would be untimely, see sec.2255 para.6(3), even  if that case had been made retroactive by the  Supreme Court.


5
The judgment of the district court is vacated,  and the case is remanded with instructions to  dismiss for want of jurisdiction. Canino's  request for leave to commence a second collateral  attack under sec.2255 is denied.